Title: From John Adams to Boston Patriot, 25 August 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, August 25, 1809.
				
				1780, Nov. 30th—wrote to Congress: “The
state of parties in this republic is still critical. Many
anonymous pamphlets appear, on both sides. Those
which proceed from the English party, are virulent against
Mr. Van Berckel. The republic itself wavers, according
to events and causes, which are impenetrable. A few
days ago, the plan appeared to be to accede to the armed
neutrality, in order to satisfy one party; and to disavow
the conduct of Amsterdam, in forming with Mr. Lee the
project of a treaty, in order to appease the other. Fifteen
cities, even in the Province of Holland, have disavowed
this measure. Haerlem and Dort are the only two which
have approved it. The grand Pensionary of Holland
(Van Bleiswick) has sent after the courier who had been
dispatched to the plenipotentiaries at Petersburg, and
brought him back to the Hague. What alteration is to
be made is unknown. It is now given out, that they
have determined to increase the fortifications of the maritime towns, and augment their garrisons. I see, every
day, more and more of the inveterate prejudices of this nation in favor of the English, and against the French;
more and more of the irresistible influence of the Stadtholder; and more and more of the irresolution, uncertainty and confusion of the nation. How the whole will
conclude I know not. One thing is certain, that Congress
can depend upon no money from hence. Confiding in
the assurances of Dr. Franklin, I have accepted all the
bills drawn upon Mr. Laurens, Which have, as yet, been
presented to me, amounting to 34,358 guilders. But I
have no prospect of discharging them, or even of deriving
my own subsistence from any other source than Passy.
Congress will, therefore, I presume, desist from any further draughts upon Holland, at least until they receive
certain information that money has been borrowed, of
which I see no present prospect.”1780, December 1—sent to Congress a complete list of
the French and Spanish fleets at Cadiz, with the names
of all the ships and their commanders, a force which the
English were not then in a condition to blockade or to
meet. It is long, and not worth transcribing at present.1780, December 1—wrote to Mr. Jennings: “I thank
you, sir, for your favor of the 20th of November. I am
really weary of reading such follies as motions to address
the King for peace. They are only delusions to the people of England, the people of America, and all the other
nations of the earth. The case of Mr. Laurens, and
those of Mr. Trumbull and Mr. Tyler, among millions
of other incidents, shew with whom we have to do.The States General have acceded to the armed neutrality, and disavowed the conduct of Amsterdam, which
I suppose is intended, to trim between the two parties in
the republic, and between the belligerent and neutral
powers. Whether they will keep themselves in peace
by it, time will shew. I do not see the practicability of
the British ministry’s seizing upon the Dutch money in
their funds; how can they distinguish it?Arnold’s desertion is no loss to us, nor gain to our
enemies. I am shocked and grieved, however, as well as
you, that such an example should be exhibited to the world of so much bravery and so much baseness in the
character of a native American. He had forfeited the
esteem of his country; he had incurred her displeasure
and her censure; and then he sold himself to her enemy,
wounded, maimed and mutilated as he is. Much good
may he do them. I wish that every such plunderer
would go over after him. I expect that several others
will. We shall be purified and strengthened by it.Mr. Amory’s packet I have sent by the way of St.
Eustatia. The duplicate I will send by a better opportunity.We must prepare our minis and hearts for another
scene of exultation and triumph among our enemies.
We shall soon have the news, I fear, that they have taken
post at Portsmouth, in Virginia; and by this means the
nation will be thrown into a fermentation of joy—They
will believe that all the trade of Chesapeake Bay will be
theirs; that Virginia and Maryland will be theirs, in addition to Georgia, the two Carolinas, &c. &c. &c. This
will be delivered you by my friend Mr. Dana, whom you
will find worthy of your friendship.”Same day—wrote to Mr. William Lee: “I have only
time at this moment to introduce to you my friend Mr.
Dana, who, however, would want no introduction to
you, who know his character. The list of naval forces,
under D’Estaing, at Cadiz, shews that the English have
much to do, before they will have conquered all their
enemies. After the armed neutrality shall be formed,
perhaps there may be more activity.”1780, December 6th—wrote to Mr. Arthur Lee: “I
have received your favor of September 10th, and am very
glad to hear of your visit to Braintree and Plymouth.—I have traced your path as far as Governor Trumbull’s,
at Lebanon. I hope you found things in the Eastern
States, as well as in all others, agreeable. Gov. Trumbull’s son and Mr. Tyler are taken up in England, and
committed for high treason. This will cure the silly itch,
of running over to London: but how shall we relieve
those gentlemen, who behaved as prudently there as any body could. Mr. Laurens’s confinement is relaxed only
by one walk in the yard a day.The States General have acceded to the armed neutrality—It is said, the Prince was induced to acquiesce, by
letters from the King of Prussia, who convinced him that
he would make himself too responsible, if he held out
against it. The states of Holland, excepting Haerlem
and Dort, have disavowed the treaty between Amsterdam
and your brother. Sir Joseph’s memorial is not yet answered. The disasters in Carolina, the inactivity of
France and Spain, the desertion of Arnold, the rough
treatment of Mr. Laurens, Mr. Trumbull and Mr. Tyler,
the publication of Mr. Laurens’s papers, but above all,
Sir Joseph’s memorial, have totally annihilated our credit
here, at least for the present. No man dares any thing,
lest he should be charged with aiding, abetting and comforting rebellion. We have nothing to depend upon but
ourselves and providence. The English are making a
bluster about sending troops. They talk of ten thousand
men, and are trying to hire transports here. But we
know how they annually execute these threats. Shall
be always glad to hear of your welfare, and the news
from our country, from want of which we suffer very
much.”1780, December 6th—wrote to Stephen Sayre, Esq. at
St. Petersburg: “Am much obliged by the information
in your letter of 21st of October, though I have neither
instructions nor powers by which I can improve it in any
other way than in speculation. I am extremely pleased
with the idea of opening a trade between Russia and
North America. It may be done immediately, by the
way of the French or Dutch islands: but I cannot but
wish to see a direct commerce between the two countries.
There was formerly such a trade; and I know some families in Boston who have made handsome fortunes by it;
which is sufficient to shew that the trade was profitable.
America will be one of the best customers for leather,
copper, linen, flax, hemp, sail cloth, drugs, linseed oil,
feathers, musk, rhubarb, &c. for which, if she had a free trade, she could pay, either in produce or cash; and,
therefore, I am certain, that whenever it shall be permitted, there will be a very extensive commerce in these articles with Russia. I should be obliged to you, sir, if you
would inform me what American articles would find a
market in Russia. There is at present such a demand in
America, especially in Philadelphia and Boston, for hemp
and duck, &c. that they cannot be sent to any market
upon earth that will give one half so much for them.
Pray what should hinder your ships from going directly
to Boston or Philadelphia? The neutral powers have
surely a right to navigate to America, and to trade with
their inhabitants. Have they not? How long will all
the nations of the earth bear with the unreasonable pretensions of England? I presume we shall soon hear important news from St. Petersburg. The Neutral Confederation, I hope, will bring our enemies to reason; for surely so many great nations are not to be trifled with.1780, December 6—wrote to Dr. Cooper: “I have
received your very agreeable letter of the 8th of September. Nothing could give me more satisfaction than to
learn the peaceable establishment of the new constitution.
I sincerely wish Mr. Hancock happy in his important office.—Much will depend upon the wisdom and firmness
of the first Governor; and much upon the impartiality
and liberality with which he hearkens to the advice of
such as have abilities and dispositions to give the best.
There are characters in the Massachusetts, very able, if
they draw together, to conduct the State through every
perplexity and danger; but if any little or great animosities, should estrange them from each other, the consequences will be very disagreeable. They may be very
pernicious. I am impatient to see the list of council,
senate and assembly. The attention of nations is turned
to the Massachusetts more than ever. That commonwealth
has a great trust in its hands, and I hope will be able to
give a good account of it. It has hitherto answered the
highest expectations.Their High Mightinesses have at length determined to
accede to the armed neutrality. The King of Prussia will
accede to it. It is believed, that his letters to the Prince
of Orange have induced his Most Serene Highness to relax
his opposition, because it is supposed that he had influence
enough to have prevented the republic from acceding, if
he had been determined. At present, however, the
Dutch are much intimidated. They are afraid of every
thing; but above all things, of giving us a credit. As
to peace, there is not a thought or a word spent about it.
The war will last several years. If America were to seek
peace, or even reconciliation, and even if France would
consent that she should, Great Britain would grant her
no other terms than unlimited submission. Depend upon
it, there never was more malice, or deceit, nor more
wicked designs, than that whole nation entertains against
us, at this moment.”1780, Dec. 6th—wrote to Isaac Smith, Esq.: “From
the great number of American vessels which have arrived
in Europe, in the course of the last summer, I think our
commerce, as well as privateering, is on the rising hand;
and I hope, that the next year it will increase, and that
we shall hear oftener from home. Though I shall reside
here for some time, I hope my friends will not fail to
write me by the way of France and Spain. Mr. Laurens
is in strict confinement, and so are Mr. Trumbull and
Mr. Tyler, who imprudently went over to England. I
believe that, in time, the Americans will realize that the
English are their enemies. Nobody need be afraid of
privateering, from apprehensions of peace. There is no
peace to be had.”1780, Dec. 6th—wrote to Mr. Bondfield, at Bordeaux: “The non-arrival of the cloathing is a great
disappointment and misfortune in America. The British
ministry are never at a loss. You see they were very
ready to discover how Mr. Laurens was to be treated.
They will easily know how to treat Mr. Trumbull and
Mr. Tyler. If Americans had understood their parts as
well, Mr. Trumbull and Mr. Tyler would never have trod British ground, nor Mr. Laurens have been trusted
in a cock-boat. Live and learn. The changes in the
marine department (in France) will, I hope, have good
effects in many points of view. But not knowing the
character of the new minister, must wait for time to bring
forth truth.”1780, December 6—wrote to Dr. Franklin: “Thank
you for the extract from Dr. Styles, which I have communicated to Mr. Searle and Mr. Dumas, as you desired.—Should be happy to see the detail of Arnold’s conduct.
As long as Congress and courts martial inflict so gentle
punishments upon flagrant criminals, and then entrust
them with commands and employments, as if nothing
had happened, so long we may expect to see examples of
treachery, desertion, and every other villainy. What an
instance of bravery and baseness this man has exhibited!There is one measure, however, that would scatter more
knaves than all the discipline of the army, or than all
committees of enquiry that ever sat. It is a civil action.
Let the United States sue at common law, every man who
has abused the public confidence, and let a jury determine.
A jury would turn many a one out of his chariot into
the dirt. Arnold was accused of plunder, or rather of
peculation, by the executive council of Pennsylvania.
He ought to have been sued. If he had, he would never
have had a command again.There are confused rumors of Gates’s having obtained
advantages of Cornwallis; but as we have nothing from
England, for three or four posts, I know not their origin
or credibility.It is said, in the papers, that Mr. Rochambeau is come
to solicit more troops—More troops would do no harm
that I know of, but they are not wanted. All we want
is money and ships. Men we have enough, and willing
ones too. Without ships, troops will do no good at all.
Until the courts of France and Spain shall see the policy
and necessity of keeping a naval superiority in the American seas, one nation will continue to make sport of all
the nations of the earth.”1780, December 6th—wrote to Mr. Jennings: “Your
kind concern for our health, is very obliging. I shall
cover me with baize, flannels and furs, like a Dutchman.
A man’s feelings soon remove all the ridicule of it.The “Pensees” will serve to excite a curiosity after the
memorial. Many have read it with pleasure. But the
narrative of General Howe has made the greatest impression here. All who have read it, say that it is a demonstration of the universal abhorrence in America of the British
government, and of the impracticability of subduing or
regaining America. Gen. Washington was at Bergen,
very near New-York, on the 9th of October.Will England rush on the thick bosses of the neutral
confederation, reinforced by this republic and the King
of Prussia? How many troops will she be able to send
out? to the islands? the continent? Quebec, &c.? and
by what time will they be ready? If France and Spain
should keep their combined fleets in the channel, next
year will not the English merchant fleets be in danger?
If they should send a superior fleet to North America,
would not the whole British power be in danger? If
American commerce and privateers should extend themselves next year, farther than they ever have done, would
not the English suffer somewhat? What have they got,
last year, but preservation from total ruin, by a series of
miracles? Can they be sure that such a series will continue?”1780, December 6—wrote to Mr. Arthur Lee: “Yours
from Lebanon, 28th Sept. is just come to hand.
I wish the Massachusetts happy in their Governor. It
would not have been otherwise, as you suggest it would,
had an absent citizen been at home. The gentleman
chosen has long been popular in a high degree; the absent one could scarcely ever be said to be so. I hope, in
this instance, we shall do well. More penetration, knowledge and steadiness, might perhaps have been found.
But the intention is good, as I believe.Effectual measures will, I hope, be taken to support
credit; but I doubt whether our allies will send us a million. You know the difficulty we always had to obtain
any money. As to borrowing in Holland, our credit is
not worth a guinea. How can we expect credit abroad,
when we have it not abroad? It is most assuredly in the
power of the people of America to pay in taxes, and lend
to the public, money for our necessities; but nobody
will lend. I have now made experiments in person, and
know that money cannot be borrowed here, although on
my first arrival I was deceived into an opposite opinion,
by people who thought by a few fair words to get a great
deal of trade. The friendship for us in this country goes
little farther than an inclination for our commerce.As to our being forced to an accommodation, God
forbid! We can gain no accommodation but unconditional submission. No propositions the English ever made
us, had any sincerity, or meant any thing more than to
deceive, divide and betray us.—Malice is in all their
thoughts towards us.No man or nation can do a more fatal injury to America, or lead her into a more ruinous error, than by countenancing an opinion that England will give us terms—No, sir! war we must have, and that for years, or slavery
without alloy.”1780, December 6—wrote to Mr. William Lee—after
a long speculation about things of various kinds: “All
these are but wanderings of imagination. Our business
is, as you say, at present, to drive the English out of the
thirteen States; and, as I say, to build a navy. A navy is our only defence; more necessary for us than for Great
Britain. By this alone can we defend a long sea coast,
and transport troops from one place to another. We
need not march armies nine hundred miles, if we had a
navy.”1780, Dec 7—wrote to Mr. William Temple
Franklin, in answer to one from him: “The gout, I
fancy, has done the business of a physician for the Doctor, and laid the foundation for fine health and spirits for
the ensuing winter. I could wish for the gout too, or
any thing else, to make the scene agreeable to me, who, in this capital of the reign of Mammon, cannot find the
air of Passy, nor the amusements of Paris. Here are examples of industry, simplicity and economy, which would
be worthy to be translated to our country, provided there
were any thing like public spirit in them. But here
these are only private virtues, and begin and end in self.”1780, Dec. 7—wrote to Mr. Lovel: “I am this
moment finishing the year since my last arrival in Europe,
and the dullest year it has been that I ever saw. Such
another, I hope I never shall see. The last year has
completely finished our credit in Europe; Unless France
and Spain should lend us money, there is none to be had.
As to the olive branch, the seed is not yet sown that is
to produce the tree that will bear it. I have received
your kind favor of the 7th of Sept. and hope soon
to receive more. We hope to hear that Cornwallis is
checked. The Dutch are pleasing themselves with hopes
from the armed neutrality. They have sent off expresses
to the several courts, to inform them of their accession.
But they dare not attempt any thing else. If you ask
what has become of Ireland? It was silenced by the loss
of Charleston. What of the committees in England?
Frightened by the executions of the mob. What is become of our credit in Holland? Annihilated by the defeat of General Gates and Sir Joseph Yorke’s memorial.
Thus you see how mankind are governed in this hemisphere. I send you a pamphlet lately published here.”1780, December 9—wrote to the Baron Vander Capellen: “I have received the letter you did me the honor to write me on the 28th ult. The pamphlet which I
took the liberty to send you, may possibly excite in some
minds a curiosity to read the original memorial, and turn
the attention of many to a subject that deserves a serious
consideration. It is very probable that Mr. Pownal meant
to alarm this republic, and perhaps other nations, by several things which he has inserted in his work; for he is
by no means a friend of America. The truths he tells in
her favor, do not come from a willing witness.These little alarms of merchants, or of nations, are not
much to be regarded. The American question, one of
the greatest which was ever decided among men, will be
determined by the cabinets of Europe, according to great
national interests. But let these decide as they will,
America will be independent. It is not in the power of
Europe to prevent it. Little mercantile apprehensions,
and less family competitions, and alliances among Princes,
may light up a general war in Europe. It is possible
that a jealousy of the house of Bourbon, may inkindle a
war of several powers against those nations who follow the
several branches of that family; but this would promote,
rather than retard American independence. American
independence is no longer a question with one man of
sense in the world, who understands any thing of the
subject. That merchant must be a very superficial thinker indeed, who dreads the rivalry of independent America, in the fisheries, in freight, and in the coasting trade,
and yet would not be afraid of it, connected with Great
Britain. The possibility of America’s interfering with
any nation, in any of these things, will certainly be retarded by her independence.I agree with you, that the credit of America was never
lower in the Low Countries than at this hour; but I am
unfortunate enough to differ from your opinion concerning the causes of it. The tales of Gates and Arnold, and
the French and Spanish fleets, &c. are ostensible reasons.
The true one, is the apparent obstinacy and fury of England, manifested several ways, particularly in the treatment of Mr. Laurens, and the rage at the discovery of
his papers.—These have intimidated every body. Every
one dreads the resentment of the English party, and no
man stands forth in opposition to it. So be it. Let them
go on, lending their money, and hiring their ships to England, to enable her to murder people, of whom neither
the lender nor the borrower are worthy. Time will shew
them how much wisdom there is in their unfeeling sacrifice of every sentiment and every principle on the altar of
Mammon. The less America has to do with such people, the better it will be for her. As to authentic informations, sir, no information from America would alter sentiments which are formed upon motives that lie altogether
in Europe. No information from. America could alter
the constitution of this republic, give the Stadtholder less
decisive influence in it, or destroy the relations between
the families of Hanover and Orange. I should not,
therefore, think it wise or honest in me to deceive America, with any kind of hopes of assistance in any way from
this republic. There are a few, a very few individuals,
among the foremost of whom, you, sir, will ever be remembered, who would wish, from generous motives, to
do us service; but they are so overborne by the opposite
party, that they never will be able to do much, excepting
in a case in which we should have no need of their assistance.”1780, December 9—wrote to Dr. Tufts: “Am obliged to you for the journal of the weather; but cannot
admit your excuse for not writing me politics. Every
one says you will have public affairs from others. So I get them from none. The institution of an Academy of
Arts and Sciences, does you much honor in Europe, and
it will, after a little time, be encouraged many ways; but
do not set your heart upon benefactions from abroad.
It is a shame that we should beg for benefactions. There
have been but two Hollis’s. There will perhaps be no
more. I wish we were wise enough to depend upon ourselves for every thing, and upon Europe for nothing.
Ours is the richest and most independent country under
Heaven; and we are continually looking up to Europe
for help. Our riches and independence grow annually
out of the ground. The English are hiring ships here to
carry troops and provisions to America. They have hired
about a dozen, and there are orders to hire as many as
they can.—The Dutch are waiting for the English stocks
to fall below sixty, and then every body will put their
money into them. These gudgeons are deceived. The
English emissaries give out that there will be peace; the
credulous Dutch believe it, and think that after a peace the English stocks will rise, as they did after the peace of
1763.—They hope to make fifteen or twenty per cent,
clear profit. The Dutch have acceded to the neutral
confederation; but this I suspect, will be brutum fulmen.”1780, December 9—wrote to Dr. Cooper, in answer
to his of the 25th of July: “The promised reinforcement is not yet sailed from France. I hope they will send
more ships. I sincerely wish myself at home. Peace
will not be made for many years, and to what purpose I
should stay here, I know not. In America I could do
some good, if I could get there without going after Mr.
Laurens. Our unthinking countrymen never, from the
beginning, appeared to me to be sufficiently sensible of
the difficulty and danger of the work they were about.
They seem now to think they have nothing to do, but
call upon nations of Europe to their aid. Many think
they have only to propose peace, and there will be peace.
Only ask for accommodation, and they shall have it.
Depend upon it, accommodation is not now at the disposal of America, on any other terms than unconditional
submission to Great Britain, and a war with France and
Spain. How little soever France and Spain are disposed
to assist us, we should find them very different enemies
from what they were the last war. Their marines and
finances are as much more formidable, as those of Great
Britain are less. I know not the reason, but our countrymen never appeared to me to have considered seriously
what it was to commit hostilities against Great Britain.—They seem to think the English still their friends. They
will find themselves the dupes of their own good nature
and unsuspicious temper. There is not in England one
half the rancor against Frenchmen and Spaniards, that
there is against Americans. The administration have
found means, and had the art to inspire even the populace
with a hatred of us, as bitter as that of the common soldiers who are employed to butcher us in America. If
we do not in time, find out that Great Britain is our enemy: and that we must renounce all ideas of connexion,
correspondence or intercourse with her, I shall be mistaken.The Dutch politicians after the two invasions of their
republic by Louis 14th and Louis 15th, published little
books containing short and simple narrations, adapted to
the capacities of children, and the common people, of
the devastations, cruelties and brutalities of the French
armies, committed in the republic, intermixed with little
prints representing many of the most detestible of those
scenes. The books were entitled “French Tyranny.”
They were read by every body, even taught to children
in the schools, and contributed to excite an universal hatred of that nation, which runs through every vein to this
day. The English ministry are representing Americans
in prints and caracaturas, in a light equally odious to the
people of England.—Yet the gentlemen in America seem
to be afraid to represent the British conduct towards them,
lest it should alienate the affections of the people. If there
is ever again any affection between Americans and Britons it will be miraculous indeed. Our officers too are
continually expressing their admiration of British officers,
troops, navy, discipline, &c. as if they thought the way
to make their soldiers fight was to represent the enemy as
terrible. It will not be at all wonderful, if militia fly,
and continental troops too, as long as this is the case.
Pray put our countrymen into a more able way of managing the best cause, and working with the best materials.
If between three and four millions of people, inhabiting
such a country as ours, and in a manner out of debt,
cannot defend themselves against between five and six
millions (this was Dr. Price’s calculation at that time)
three thousand miles off, and two hundred millions in
debt, it will be the most shameful discovery that ever was
made.
				
					John Adams.
				
				